DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/29/20 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 29 and 30
Withdrawn claims: None
Previously cancelled claims: 1-28
Newly cancelled claims: None
Amended claims: 29
New claims: None
Claims currently under consideration: 29 and 30
Currently rejected claims: 29 and 30
Allowed claims: None

Claim Objections
Claim 30 is objected to because of the following informalities: the claim depends from claim 1, which has been cancelled, instead of claim 29. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “the system” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the casein component” in line 8. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation “the retentate is concentrated to a concentration factor of 3 to 6 fold compared to the starting product”, and the claim also recites “wherein the casein component of the skim milk is concentrated 6-fold during microfiltration,” which is the narrower statement of the range/limitation, since the retentate and the casein component are considered to be the same fraction. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Mahony et al. (U.S. 2007/0104847 A1) in view of Rizvi et al. (U.S. 6,485,762 B1).
Regarding claim 29, O’Mahony et al. discloses a method for the production of a concentrated milk product rich in casein ([0016], [0093], Tables 2 and 3), the method comprising filtering a starting product comprising pasteurized skim milk ([0063]) by microfiltration ([0015], [0049]-[0050], [0077]), wherein the starting product has a pH of 6.5 to 6.8 ([0066]), wherein the microfiltration process is carried out at a temperature of 5-15°C (specifically, 1-6°C) ([0045]), 
O’Mahony et al. does not explicitly disclose the starting product as being heat treated at a temperature of 73°C for at least 15 seconds or 72°C for at least 16 seconds, or the casein component as being concentrated 6-fold during microfiltration.
However, Rizvi et al. discloses the use of skim milk in a microfiltration process (C1, L41-L42) that has been heat treated at a temperature of 73°C for at least 15 seconds (C3, L56-L59).
It would have been obvious to one having ordinary skill in the art to incorporate the heat treatment step disclosed in Rizvi et al. into the process of O’Mahony et al. First, O’Mahony et al. 
As for the concentration factor, O’Mahony et al. also discloses concentrating the retentate to 3.6-fold ([0071]). Rizvi et al. discloses a concentration factor of 7-9 (C2, L9-L11). MPEP 2144.05 I states: “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” Since the two references disclose concentration factors below and above the claimed range, the claimed concentration factor of 6-fold is considered obvious to a skilled practitioner.
As for claim 30, O’Mahony et al. discloses the microfiltration as being carried out using a membrane having a pore size between 20,000-200,000 daltons (specifically, 10,000-1,000,000) ([0041]) and a pressure of 10-40 psi (specifically, 10-1,000 kPa, or 1.45-145 psi) ([0043]).
Response to Arguments
Claim objection: Applicant did not address the objection to claim 30. The objection is thus maintained herein.
Claim Rejections - 35 U.S.C. § 112: Applicant did not address the 35 U.S.C. § 112, second paragraph rejection of claim 29. The rejection is thus maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 29 and 30 over O’Mahony et al. and Rizvi et al.: 
Applicant argued that the cited combination of art does not disclose the newly-claimed concentration factor of 6-fold for the microfiltration retentate/casein component (Applicant’s Remarks, p. 3, ¶3).
As detailed in the claim rejection, though, the combined disclosure of concentration factors both higher and lower than the claimed factor renders the claimed concentration factor obvious. Such instruction is considered to render the claimed concentration factor obvious regardless of whether the claim is intended to refer to the microfiltration component overall as being the casein component or to a particular subset of the microfiltration component that only comprises the “casein component”, especially since “the casein component” lacks antecedent basis in the claim. Applicant’s argument is thus unpersuasive.
The rejections of claims 29 and 30 are maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 29 and 30 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793